DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because claims recite “ a machine-readable storage medium”, however the broadest reasonable interpretation of a claim drawn to a machine-readable storage medium covers forms of non-transitory and transitory propagating signals per se. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
It is assumed that claim 10 has a typographically error. The claim limitation "while the communication connection between …the charging station and …the electric vehicle charging network server is operating correctly” in lines 6-8, should be --while the communication connection between …the charging station and …the electric vehicle charging network server is not operating correctly--. It is because, the . 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,354,913.  Although the conflicting claims are not identical, they are not patentably distinct from each other because
Present application (17/073252) Claim 1:
A method for high quality of service for a networked electric vehicle charging station in an unreliable network, wherein the networked electric vehicle charging station is coupled with an electric vehicle charging station network 
Conflicting Patent (8,354,913) Claim 1:
A method for high quality of service for a networked electric vehicle charging station in an unreliable network, wherein the networked electric vehicle charging station is coupled with an electric vehicle charging station network 

The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the 


Present Application 17/073252
Conflicting Patent (8,354,913)
2
1
3
2
4
3
5
1
6,7
4
8
5
9
6
10
7
11
1
12
2
13
2
14
3

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,819,200 in the same manner as above.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,135,262 in the same manner as above.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,833,509 in the same manner as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwashita (WO 2008/015893) in view of Li et al. (2004/0095230).(Note: The application is rejection based on the WIPO publication, the English translation of the WIPO publication can be found as US filed application US Pub NO: 2010/0010698).

However Iwashita fails to explicitly disclose that the authorization request is transmitted to the server when the connection between the server and the charging station is functioning correctly and the local authorization is performed when the communication connection between the server and the charging station is not functioning correctly.
Li discloses a system for transferring energy (electricity) between vehicle 12 and a service terminal 14 (charging station; see fig. 1; also see paragraph [0062] and [0063]). Li further discloses that the plurality of terminals/controllers (82, 83, 84) are connected to server 91 through network 81 (see fig. 4). Li further discloses that the access controller 85, 86, and 87, restrict services of their respective server node 
Hence the prior includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Iwashita performs the same function as it does separately of performing authorization remotely by the server or locally by the charging station. Li performs the same function as it does separately of performing authorization locally if there is no connection to the server.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Iwashita to include the step of allowing charging station to enable services even then there is no connection to the network (see paragraph [0084], lines 14-9).

As of claims 2, 3, 7, 8, 12 and 13, Iwashita discloses that the electricity station 35 compares the vehicle ID against a list of vehicles ID code to determine if the charging of the vehicle should be granted or prohibited (see paragraph [0085]). The list of the vehicle ID codes stored in the electricity station 35 is interpreted as the whitelist. 
	As of claims 4, 9 and 14, Iwashita discloses that the electricity station 35 stores the vehicle ID codes of the vehicle which have been stolen (blacklist) and electricity station 35 determines whether charging is permitted in accordance with such storage content.
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwashita (WO 2008/015893) in view of Li et al. (2004/0095230) and further in view of Ehrman et al. (US Pub 2008/0136584).
As of claims 5, 10 and 15, the combination of Iwashita and Li discloses all the limitations of the claimed invention as mentioned in claim 2 above, Iwashita further discloses that the during the charging of the vehicle, the charging history is stored in the server 37 (see paragraph [0049]). Iwashita further discloses that the charging history can be stored in the electricity station 35 (see paragraph 86]). However, the combination of Iwashita and Li fails to explicitly disclose that the store the session data when the communication connection between the server and the charging station is not functioning and transmit the session data when the connection is restored. 
Ehrman discloses a communication system, wherein, a local monitor 110 communicates with a central computer network 115 via a communication link 117 (see fig. 1). Ehrman further discloses that the local monitor 110 also communicates with an asset communicator 120 and collects data from the asset communicator 120 and transfer the data to the central computer network 115 via the communication link 117 (see paragraph [0085]; also see figs. 2 and 3). Ehrman further discloses local monitor 110 determines if a local communication kink 117 is established between the local monitor and the computer network 115 and if a link is established the data is transmitted from the local monitor to the computer network 115. Otherwise, the data is stored or maintained by the local monitor 110 until the communication link 117 is reestablished (see paragraph [0099]).

Ehrman contain a “comparable” device which communicates with a server and stores the data locally if the link between the server and the communication device is not functioning until the link is restored. 
Ehrman known "improvement” could have been applied in the same way to the combination of Iwashita and Li and the result would have been predictable so the information may be maintained within the communication system without being affected by system communication failure (see paragraph [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/NABIL H SYED/Primary Examiner, Art Unit 2683